Citation Nr: 0603177	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  02-16 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disability manifested 
by knee pain.


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1980 through 
August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In December 2003, the appeal was remanded to obtain 
additional development.  In particular, VCAA compliance was 
required and VA examinations were necessary for the issues 
surrounding the veteran's fungal infection, sinusitis, 
gastroesophageal reflux disease, and knee.  VCAA notice was 
sent, VA examinations occurred, and reports are of record.  
In January 2005, all issues except for the knee were decided.  
The knee disability was remanded so that the RO could send 
the veteran a Supplemental Statement of the Case.  This was 
accomplished in July 2005 and the issue of entitlement to 
service connection for a disability manifested by knee pain 
is now the only issue before the Board for appellate review.


FINDINGS OF FACT

1.  The RO obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's complaints regarding his knees are 
manifested by pain alone, without a competent medical 
diagnosis of a disability.


CONCLUSION OF LAW

The criteria for service connection for a disability 
manifested by knee pain have not been met.  38 U.S.C.A. 
§ 3.303(a) (West 2002); 38 C.F.R. §§ 1110, 1131 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a knee disability.  
He contends that he started experiencing knee pain in 1981 
while assigned to the 655th Medical Company collecting donor 
blood.  The preponderance of the evidence is against the 
veteran's claim, because there is no medical evidence of a 
current disability.


Laws and Regulations

"[T]o prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  See Pond 
v. West, 12 Vet. App. 341, 346 (1999).  Entitlement to 
service connection for a particular disability requires 
evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110;  38 C.F.R. § 3.303(a).

A current disability is a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).  See also Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992) (service connection may not be granted unless a 
current disability exists).  Evidence of an in-service 
injury, coupled with a statement that the veteran is 
currently experiencing discomfort "is not enough."  Chelt, 
10 Vet. App. at 271.  Service connection cannot be 
established in the absence of competent medical evidence of a 
current disability and a causal link to service.  Id.

When deciding whether service connection is warranted, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The benefit of the doubt rule of 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102 is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Factual Background and Analysis

The veteran's contentions, his service medical records, and 
his VA examination reports were all reviewed.  Because there 
is no evidence of a current disability, the veteran's claim 
fails.

The veteran contends that his knees were injured in service 
while serving with the 655th Medical Company (USAEUR Blood 
Bank).  He contends that while taking blood donations he was 
required to squat up and down numerous times during twelve 
hour shifts.  He complained of knee pain in-service, and 
since service.  The pain exacerbates when he is required to 
stand, walk, squat or kneel for long periods of time, and 
when he has to run more than occasionally.  The right knee is 
more prone to pain than the left.

The veteran's service medical records contain a July 1980 
entry examination that is negative as to the knees.  In 
January 1981, the veteran was treated for knee pain and 
diagnosed with a left knee sprain.  A September 1987 periodic 
examination is negative as to any knee problems, although the 
veteran, on his report of medical history, notes occasional 
pain in the right knee, but "none recently."  The May 1996 
periodic examination and the April 2001 retirement 
examination are both negative as to any knee problems.  Thus, 
while the service medical records reflect an in-service knee 
sprain in 1981, there appears to be no treatment for a 
disability subsequent to the sprain.  All treatment appears 
to be for pain alone.

There is no evidence on the record of post-service treatment 
for any knee disability.  The October 2001 general VA 
examination notes the veteran's bilateral knee pain and 
diagnoses knee pain with no evidence of arthritis.  The 
February 2004 orthopedic VA examination report reflects the 
veteran's history of knee pain and diagnoses bilateral 
arthralgias (pain), left knee greater than right.  The 
examiner notes that there are no signs of degenerative joint 
disease and no loss of function due to pain.

The veteran's in-service knee sprain and current complaints 
of knee pain are acknowledged.  Nonetheless, the probative 
and persuasive evidence still weighs against the service 
connection claim.  A condition or injury occurred in service 
alone or complaints of pain alone are not enough to establish 
service connection. There must be a current disability 
resulting from that condition or injury.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Here, evidence 
of a medically diagnosed current knee disability is not 
present.  

Entitlement to VA disability compensation requires the 
existence of a current disability.  Gilpin v. West, 155 F. 3d 
1353, 1356 (Fed. Cir. 1998) (service connection based on 
wartime service); Degmetich v. Brown, 104 F. 3d 1328, 1332 
(Fed. Cir. 1997) (service connection based on peacetime 
service).  As there is no evidence of current disability, the 
preponderance of the evidence weighs against the veteran's 
claim of entitlement to service connection for a disability 
manifested by knee pain.

Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify a veteran and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.   
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  In particular, VA must notify the veteran 
of the following:  (1) any information and evidence needed to 
substantiate the claim; (2) which information the veteran is 
expected to provide to VA; (3) which information VA will 
attempt to obtain on the veteran's behalf; and (4) the 
requirement that the veteran submit to VA any pertinent 
evidence in his possession.  38 C.F.R. § 3.159(b)(1) (2005).

Compliance with 38 U.S.C.A § 5103 requires that the notice 
requirement be accomplished prior to an initial unfavorable 
determination by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 1112 (2004).  In this 
case, a January 2004 letter was sent to the appellant after 
the RO's November 2001 rating decision that is the basis for 
this appeal.  The letter was sent in response to the December 
2003 Board Remand.  It is acknowledged that the January 2004 
letter was untimely, however, the untimeliness was not 
prejudicial to the veteran's appeal.  Any defect with respect 
to the timing of the notice requirement was harmless error.  
The appellant was furnished content-complying notice and 
proper subsequent VA process, thus curing any error in the 
timing.  Id.  The veteran was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.

The January 2004 letter notified the veteran of the evidence 
necessary to support his service connection claim, of what 
evidence VA would collect, and of what evidence the veteran 
was expected to provide to VA.  It also notified the veteran 
of what evidence was in the claims file at that time and 
asked the veteran to provide additional treatment records 
and/or authorizations for VA to collect those treatment 
records.

The May 2002 Statement of the Case and July 2005 Supplemental 
Statement of the Case again notified the veteran of what was 
necessary to establish a service connection claim, and 
notified the veteran of VA's duties in this regard.

The January 2004 letter, coupled with the Statement of the 
Case and Supplemental Statement of the Case satisfy VA's duty 
to notify, because they provide information to the veteran to 
allow him to participate fully in the development of his 
claim.

VA has also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  VA collected the veteran's service medical records, 
and afforded the veteran two VA examinations with regard to 
his knee claim.  The veteran has not notified VA of any 
additional relevant evidence.  Thus, VA has satisfied its 
duty to assist.



ORDER

Entitlement to service connection for a disability manifested 
by knee pain is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


